                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:19-cv-149-BO

VOLT POWER, LLC,                              )
     Plaintiff,                               )
                                              )
V.                                            )                       ORDER
                                              )
WILLIAM "BILLY" BUTTS and JOHN                )
BERKNER,                                      )
     Defendants .                             )




       This cause is before the Court on defendant William Butts ' motions to dismiss for lack of

subject-matter jurisdiction and for judgment on the pleadings [DE 52], to stay [DE 54], and to

recognize dissolution of the parties ' agreed preliminary injunction [DE 57]. For the reasons that

follow, these motions are denied.

                                         BACKGROUND

       Plaintiff Volt Power, LLC (" Volt") brought this trade secret and non-compete suit in

August 2019 against two former employees-William Butts and John Berkner-who allegedly

misappropriated trade secrets and confidential business information before leaving the company

in June 2019.

       Volt constructs, installs, and maintains electrical transmission and distribution power lines .

Comp. ,i 8, DE I. Defendant Butts started working for the company in January 2011 and, during

his tenure at the firm, was promoted on several occasions, including to Operations Director of the

Mid-Atlantic Region in March 2017 . Id. ,i 12. In consideration for certain equity grants, Butts

agreed to be bound by the restrictive covenants contained in Volt' s parent company' s Executive

Common Unit and Profits Unit Agreement (the "Agreement"). Id. ,i 14, Ex. B. The restrictive




      Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 1 of 11
covenants include a non-competition clause that prevents Butts from working for a business that

is competitive with Volt for two years in any county or state in which he provided services on

behalf of Volt or received confidential information re lating to Vo lt' s operations. Id. The

Agreement also restricted Butts' ability to so licit Volt clients and employees. Id. ,i,i 16, 18.

        In June 20 19, Volt announced a business reorganization. Id. ,i 19. Butts was offered a role

in the reorganized business with lower pay and fewer responsib ilities, or a severance package

shou ld he decide to reject the demotion. Butts rejected both offers and, on June 24 at 4:44 pm ,

tendered his resignation from Volt. Id. Shortly after resigning, Butts accepted employment with

one of Volt' s competitors, C.W. Wright. Id. ,i 17. Other Vo lt employees, including defendant John

Berkner, fol lowed Butts to C. W. Wright shortly thereafter. Id. ,i,i I, 17.

        Volt retained a fo rensic computer examiner to investigate Butts' company-issued laptop,

phone, and email account. Id. ,i 2 1. The investigation revealed that within hours of sending his

resignation letter, in the evening of June 24, 2019, Butts forwarded 257 emails from his Volt email

account to his personal email account, at least 123 of which were directly related to his work at

Volt. Id. ,i 23. Many of the company-related emai ls contained attachments of files that Volt

considered trade secret. Id. The fi les contained information about customer preferences, contracts,

bids, and pricing. Id. Immediately after send ing the emai ls, Butts deleted them from the "Sent

Items" folder of his email accou nt. Id. ,i 24. T he forensic investigation a lso revealed that earlier in

June 2019, Butts used a personal USB dev ice to transfer Volt file s. Id. ,i 25 . The files were

organized by client and contained information relating to customer pricing, needs, and preferences.

Id.

        Volt also performed an investigation of Berkner' s company-issued equipment, which

revealed simi lar findings. Id. ,i 33. Leading up to his departure from Volt, Berkner used at least



                                                    2


       Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 2 of 11
four separate USB devices to copy files containing information Volt considers confidential. Id. ,i,i

34-36.

         On August 9, 2019, Volt filed the complaint in this action, bringing claims for (I) violation

of the Computer Fraud & Abuse Act, (2) violation of North Carolina' s Trade Secrets Protection

Act, (3) Conversion, and (4) Breach of Contract. Id. ,i,i 40-60. Volt also moved for a temporary

restraining order and preliminary injunction to, among other things, prevent defendants from using

or disclosing proprietary Volt information, require defendants to produce all personal and C.W.

Wright devices for inspection, and prohibit Butts from working at C.W. Wright. Mot. for TRO,

DE 7. The Court denied the TRO motion and set a hearing on the preliminary injunction for

September 25 , 2019. On September 23 , Volt moved to continue the hearing, representing that it

believed it could reach an agreement with defendants without the Court' s intervention. The Court

granted the continuance.

         On December 9, 2019, Volt renewed its motion for a preliminary injunction, indicating that

the talks had broken down and Butts had declined to agree to a consent injunction. After another

continuance related to scheduling, the Court held the preliminary injunction hearing on February

18, 2020 . At the hearing, Volt represented that it was no longer attempting to enforce the non-

competition provision of the Agreement with Butts. Tr. at 5:6- 6:24, DE 61. Rather, with respect

to its request for injunctive relief, Volt' s primary goal was to put in place a forensic protocol

through which Volt could gain assurance that neither defendants, nor C. W. Wright, nor another

third party had access to its proprietary information. Following the hearing, the parties submitted-

and the Court approved-a consent preliminary injunction. DE 50. The consent preliminary

injunction required Butts and Berkner to identify which property and information they took, to

return any Volt property in their control, and to refrain from disclosing or using Volt information .



                                                   3


         Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 3 of 11
Id. ,i,i 1-2, 4. It also required Butts to refrain from soliciting Volt employees, to produce a third-

party forensic expert to analyze his devices and accounts, and to refrain from soliciting certain

Volt customers until Volt received forensic evidence from Butts' expert-to be verified by Volt' s

expert-that neither he nor a third party have access to Volt's information. Id. ,i,i 3, 6-7. The

parties agreed to establish a forensic protocol to govern the analysis of the relevant devices,

networks, and accounts. Id. ,i 8. With respect to the provision enjoining Butts ' ability to solicit

certain Volt customers, the parties asked the Court to set a deadline for its expiration . Id. ,i 9 . The

Court determined that the provision prohibiting Butts from soliciting Volt customers should

remain in effect for the greater of 20 days or through the completion of the forensic protocol. Id.

The agreed preliminary injunction was issued on February 25, 2020.

        Between April 21 and May 1, despite having failed to complete the forensic protocol agreed

to m the consent injunction, Butts filed motions (1) to dismiss for lack of subject-matter

jurisdiction and for judgment on the pleadings, (2) to stay discovery pending the Court's ruling

on the motion for judgment on the pleadings, and (3) for the Court to dissolve the preliminary

injunction. Volt has responded in opposition and these motions are ripe for disposition.

                                            DISCUSSION

Subject-matter jurisdiction

        The basis for Butts ' challenge to the Court' s subject-matter jurisdiction is not entirely clear,

though he suggests in passing that Volt does not have standing to satisfy Article Ill ' s case-or-

controversy requirement. Article Ill requires a concrete injury that is fairly traceable to the

defendant 's conduct and redressable by a favorable decision. Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC) , Inc. , 528 U.S. 167, 180-81 (2000). Volt clearly satisfies these requirements.

Moreover, there is complete diversity between the parties and plaintiff brings a claim under federal



                                                    4


       Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 4 of 11
law. Accordingly, the Court has little trouble concluding that it has subject-matter jurisdiction in

this action.

Judgment on the pleadings

        "After the pleadings are closed-but early enough not to delay trial-a party may move

for judgment on the pleadings." Fed. R. Civ. P. 12(c). " [F]or purposes of 12(c), ' the pleadings are

closed upon the filing of a complaint and an answer (absent a court-ordered reply), unless a

counterclaim, crossclaim, or third-party claim is interposed."' Mandujano v. City of Pharr, Texas,

786 F. App'x 434, 436 (5th Cir. 2019) (quoting 5C Charles Alan Wright et al. , Federal Practice

and Procedure § 1367 (3d ed. Apr. 2019 Update)) ; see also Burbach Broad. Co. of Delaware v.

Elkins Radio Corp., 278 F.3d 401,405 (4th Cir. 2002) (pleadings closed after answer filed). In this

case, Butts filed an answer and counterclaimed, and Volt has answered the counterclaim.

Accordingly, the pleadings are closed, and Butts ' motion is timely.

        The Court reviews the Rule 12(c) motion under the same standard as a motion to dismiss

pursuant to Rule 12(b)(6)-assuming the facts in the complaint as true and drawing all reasonable

inferences in Volt' s favor. Burbach Broad, 278 F.3d at 406. Taking the allegations as true, the

Court concludes that Vo lt has properly alleged its c laims.

        1. Computer Fraud and Abuse Act

        Volt' s first claim is brought under the civil action provision of the Computer Fraud and

Abuse Act ("CFAA"). 18 U.S.C. § 1030(g). CFAA makes liable one who: ( 1) ·•intentionally

accesses a computer without authorization or exceeds authorized access, and thereby obtains ...

information from any protected computer[;]" (2) " knowing ly and with intent to defraud, accesses

a protected computer without authorization, or exceeds authorized access, and by means of such

conduct furthers the intended fraud and obtains anything of value[;]" or (3) " intentionally accesses



                                                  5


        Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 5 of 11
a protected computer without authorization, and as a result of such conduct, recklessly causes

damage[,] or ... causes damage and loss[.]" Id. § I 030 . In WEC Carolina Energy Sols. LLC v.

Miller, the court construed the phrases "without authorization" and "exceeds authorized access"

to mean that one is liable under CF AA "only when an individual accesses a computer without

permission or obtains or alters information on a computer beyond that which he is authorized to

access." 687 F.3d 199, 206 (4th Cir. 2012). In that case, an employee allegedly downloaded

proprietary information from his company computer before resigning, and then used that

information on behalf of a competitor. Id. at 201. The court concluded that the employer had not

stated a claim under CF AA because it failed to allege that the defendants accessed a computer or

information without authorization. Id. at 207. " [A]lthough [the defendants] may have

misappropriated information, they did not access a computer without authorization or exceed their

authorized access." Id. Butts contends that this case is on all fours with WEC Carolina, and

therefore, Volt's CF AA claim fails.

       In United States v. Steele, however, the court upheld a conviction of a defendant who had

secretly and repeatedly logged into the email server of his former employer to take proprietary

information. 595 F. App'x 208 (4th Cir. 2014). The court easily distinguished WEC Carolina

because the defendant's employment status at the time of the misappropriation was not in dispute.

Id. at 211. In Steele, the defendant had left his employment months earlier, which " logically

suggest[ed] that the authorization he enjoyed during hi s employment no longer existed." Id.

       Here, Volt alleges that Butts forwarded at least some of its confidential information after

his resignation-a lbeit, immediately after. Comp.     ,r   23. In addition, Volt alleges that Butts

introduced a personal, unauthorized USB device into Volt' s system in order to download the

information. These allegations state a plausi ble claim that Butts exceeded his authorized access to



                                                 6


      Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 6 of 11
Volt' s computer network and proprietary information. It would be premature at this stage, taking

the allegations in the light most favorable to Volt, to dismiss plaintiffs CF AA claim as a matter

oflaw.

         2. Misappropriation of trade secrets

         Volt' s second claim is misappropriation of trade secrets under North Carolina law. Butts

attempts to dismiss this claim by arguing that Volt has not pleaded the claim with sufficient

particularity. Butts also argues that as a utility provider, Volt is subject to disclosure laws with

respect to its bids and therefore its information cannot be considered trade secret. Finally, Butts

argues that Volt has not alleged an act of misappropriation.

         "To plead misappropriation of trade secrets, a plaintiff must identify a trade secret with

sufficient particularity so as to enable a defendant to delineate that which he is accused of

misappropriating and a court to determine whether misappropriation has or is threatened to occur."

Krawiec v. Manly, 370 N.C. 602, 609 (2018) (quotations omitted). Krawiec makes clear that the

defining feature of a well-pleaded trade secret claim is that it puts the defendant on notice as to the

precise information allegedly misappropriated . Id. at 609-11. Volt has met this standard. While

the complaint names some general categories of stolen information, such as "technical

information, customer lists, sales and marketing strategies, and pricing information," the complaint

and supporting exhibits also identify with particularity the specific files that it claims are trade

secret. The detail of Volt' s complaint and accompanying exhibits puts Butts on notice of what he

is accused of misappropriating. It also provides sufficient detail for the Court to ascertain "whether

misappropriation has or is threatened to occur." Id. at 609.

         Butts' other arguments fail as well. It cannot be the case that simply because Volt is

required to disclose some information publicly about its governmental customers, the company



                                                  7


         Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 7 of 11
therefore has no trade secret protection. Butts' argument proves too much. Volt is not seeking to

claim as trade secret information that is publicly avai lable. Finally, misappropriation is defined as

"acquisition, disclosure, or use of a trade secret of another without express or implied authority or

consent, unless such trade secret was arrived at by independent development, reverse engineering,

or was obtained from another person with a right to disclose the trade secret." N .C. Gen. Stat. §

66-152( l ). Volt alleges that Butts took trade secret information from Volt without consent

follow ing his resignation, and that this information has been used in his emp loyment at C.W.

Wright. This square ly fits the definition of misappropriation.

       3. Conversion

       Volt's third claim is conversion, which is the "unauthorized assumption and exercise of the

right of ownership over goods or personal chattels belonging to another, to the alteration of their

condition or the exclusion of an owner's rights." Variety Wholesalers, Inc. v. Salem Logistics

Traffic Servs. , LLC, 365 N.C. 520, 523 (2012). "The essence of conversion is not the acquisition

of property by the wrongdoer, but a wrongful deprivation of it to the owner." Bartlett Milling Co.

v. Walnut Grove Auction & Realty Co., 192 N.C. App. 74, 86 (2008). Proprietary information kept

in hard copy can be the subject of a convers ion claim under North Caro lina law. Se. Shelter Corp.

v. BTU, Inc. , 154 N.C. App. 321 , 331 (2002). The Court sees no reason why proprietary

information stored electronically should be treated differently. That said, the law in North Carolina

is unsettled as to whether merely unauthorized copying of electronically stored propriety

information constitutes conversion. Compare Bridge tree, Inc. v. Red F Mktg. LLC, No. 3: l 0-CV-

00228-FDW, 2013 WL 443698, at* 15 (W .D.N.C. Feb. 5, 20 13) (copying computer files deprived

plaintiffs of the "exclusive dominion and control over the proprietary information"), with Strategic

Mgmt. Decisions, LLC v. Sales Performance Int'/, LLC, No. 17 CVS 3061 , 2017 WL 3425930, at



                                                  8


       Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 8 of 11
*3 (N.C. Super. Aug. 7, 2017) (" [M]aking a copy of electronically-stored information which does

not deprive the plaintiff of possession or use of information, does not support a claim for

conversion."). The Court need not address this question now because Volt's complaint does not

say that Butts merely copied information, but that he transferred it. It would be premature at this

juncture to dismiss the conversion claim before Volt can discover whether the files were only

copied over or were transferred in a way that deprived it of the information.

          4. Breach of contract

          The final claim for relief is breach of contract. The Executive Common Unit and Profits

Unit Agreement, which contains the relevant restrictive covenants, was signed by Butts,

PowerTeam Services HoldCo, LLC, and PowerTeam Management Feeder, LLC. Volt is a

subsidiary of PowerTeam Services HoldCo, LLC. Under the Agreement, Butts received equity in

PowerTeam Services HoldCo, LLC and agreed to the restrictive covenants. The Agreement makes

clear that Volt is, at a minimum, a third-party beneficiary. Raritan River Steel Co. v. Cherry,

Bekaert & Holland, 329 N.C. 646, 651 (1991). The contract speaks repeatedly of Butts ' duties not

just to PowerTeam, but to PowerTeam ' s subsidiaries. The restrictive covenants run against Butts

with respect to competing with and soliciting employees and clients of PowerTeam ' s subsidiaries.

The restrictive covenant period begins fo llowing termination of Butts ' employment from

PowerTeam or its subsidiaries. Accordingly, there is little doubt that the signatory parties intended

that Volt would benefit from the agreement. Volt can therefore enforce the Agreement in this

action.

          At the February 18 hearing, Vo lt exp licitly abandoned its attempt to enforce the non-

compete provision of the Agreement. Consequently, the Court need not engage with the complex

issue of whether the non-competition provision is overbroad. But Volt also plausibly alleges that



                                                 9


          Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 9 of 11
Butts breached the Agreement by using and disclosing proprietary information-which he had

agreed to keep confidential. See Comp.    11 55-60. Accordingly, Volt has properly stated its claim
for breach of contract; Butts ' arguments challenging the breach of contract claim are without merit.

       The Court finds that Volt' s claims are properl y alleged and survive Butts' motion for

judgment on the pleadings.

Motion to recognize dissolution of consent injunction

        The parties submitted an agreed preliminary injunction following the February hearing. A

critical aspect of the parties' agreement is that they were to bring in their respective forensic experts

to conduct an analysis of Butts ' devices and accounts so that Volt could gain assurance that neither

Butts nor a third party retained access to Volt' s confidential information . DE 50. Now, despite

having failed to hire a computer investigator and complete the forensic protocol, Butts asks the

Court to dissolve the injunction . Butts contends that the injunction expired on its own terms and

that the circumstances warranting the injunction are no longer present.

        First, the consent injunction clearly did not expire on its own terms. The sole timeline

provision in the agreement, which only relates to Butts' ability to solicit Volt customers, explicitly

states that it will remain in place " for the greater of 20 days or the completion of the forensic

protocol." The protocol has not been completed, and thus, this provision-along with the rest of

the preliminary injunction-remains in effect.

        Second , the circumstances have not changed . Volt remains without assurance . From the

parties ' briefs, it seems that the only change in circumstances is that Volt has been further

prejudiced by Butts ' failure to fulfill his obligations under consent injunction.

        The Court will not di ssolve the agreed injunction. Butts is responsible for retaining and

paying for his own computer expert. Moreover, Volt need not post security pursuant to Rule 65



                                                   10


      Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 10 of 11
because (1) Butts agreed to the preliminary injunction without a provision requiring Volt to post

security, and (2) Butts agreed to waive Rule 65 ' s bond provision in the Executive Common Unit

and Profits Unit Agreement. DE 1-3 at 22 . Pashby v. Delia, 709 F.3d 307, 331 (4th Cir. 2013)

("[T]he district court retains the discretion to set the bond amount as it sees fit or waive the security

requirement.").

                                           CONCLUSION

        For the foregoing reasons, Butts ' motions to dismiss for lack of subject-matter jurisdiction

and for judgment on the pleadings [DE 52) and to recognize dissolution of the agreed preliminary

injunction [DE 57) are DENIED. The motion to stay [DE 54) is also DENIED. The Clerk is

DIRECTED to terminate the outstanding TRO motion [DE 7) and preliminary injunction motion

[DE 42) from the docket. The Agreed Preliminary Injunction [DE 50) remains in full effect.




        SO ORDERED, this         IJ      day of July, 2020.



                                                 ~-U--1,Md' (;.);
                                                TE NCEw. BOYLE
                                                CHIEF UNITED STATES DISTRICT JUDGE
                                                                                       ¥




                                                   11


      Case 7:19-cv-00149-BO Document 69 Filed 07/14/20 Page 11 of 11
